DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 12, 13, and 20 are objected to because of the following informalities:
In claim 1, line 2, “one or stretchable sections” should be –one or more stretchable sections--.
In claim 12, line 2, “one or stretchable sections” should be –one or more stretchable sections--.
In claim 13, line 2, “the stretchable sections” should be –the one or more stretchable sections--.
In claim 20, line 3, “one or stretchable sections” should be –one or more stretchable sections--.
In claim 20, line 4, “the stretchable sections” should be –the one or more stretchable sections--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for electromagnetic pulse therapy device, does not reasonably provide enablement for all electromagnetic pulse therapy devices, such as heat or cold packs, medical drugs, or somatosensory stimulators.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
An analysis using the WANDS factors shows the following for claim 1:
The nature and breath of the claim is directed towards a brace that has an attachment device that is configured to receive any pain relief or rehabilitation assistance device.
The prior art also shows that there can be a variety of ways that something can be attached to braces based on what kind of therapy is desired.
While there are basic methods of attachments known to one of ordinary skill, such as clamps, snaps, buttons, adhesives, permanent vs temporary attachments, etc., there are many ways that these attachment methods can be implemented which would not let one of ordinary 
The direction provided by Applicant and examples given have all been directed towards electromagnetic pulse therapy devices and has not given any guidance as to how to have an attachment device be configured for heat or cold packs, medical drug dispensers, or somatosensory stimulators which function as the pain relief or rehabilitation device.  
Claims 2-11, inherit the deficiencies of claim 1 and are likewise rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “in the form of”. It is not clear what the limitation is meant to encompass.
Claim 3 recites the limitation "the knee" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the top to bottom" and “the weft direction” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the top to bottom" and “the warp direction” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the knee" in line 2 and “the anterior cruciate ligament” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the knee" in line 2 “the posterior cruciate ligament” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the knee" in line 2 and “the medial cruciate ligament” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the knee" in line 2 and the “lateral cruciate ligament” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the knee" in line 2, “the lateral meniscus” in line 3, and “the medial meniscus” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the upper leg" in line 6 and “the lower leg” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.
In regards to claim 1, the device as claimed can read on several types of clothing. The actively recited components are stretchable sections and attachment devices that are configured to receive the pain relief or rehabilitation assistance device. The claims as written would read on several types of male jeans or formal pants that contain pockets. The more overt pants and jeans would contain an elastic waist that uses elastic garters; however cloth can be considered to contain stretchable sections. The fabric of the pants accommodate multiple body parts. This can be seen in the picture from https://www.amazon.com/Benefit-Wear-Elastic-Waist-5-Pocket/dp/B00NESRPE4?th=1 with verified purchases from 2017.
In regards to claims 2-3, the pants and jeans meet the limitations of claim 1. In addition, the pants or jeans would also have a sleeve shape that extends to the feet of the user and surrounds the knee of the user.
In regards to claim 4, the pants and jeans contain the pockets and the pockets are attached to a surface of the support brace.
In regards to claim 5, the claim is directed to a part not actively recited. Thus, the pants or jeans meet the limitations of the claim.
Regarding claims 6 and 7, unless a structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113[R-1]). Therefore, since it appears that the process does not limit the claims in terms of structure, the formal pants disclosed above in claim 1 meets the limitations recited in the instant claims. 
In regards to claims 8 and 9, the pockets of jeans or pants have slits that allows for access into the pockets interior. Without further specifics of the electromagnetic pulse device, the slit would be considered as sized to receive the electromagnetic pulse device. In addition, the jeans 
In regards to claim 12, the device as claimed can read on several types of clothing. The actively recited components are stretchable sections, pockets sewn to an interior surface of the brace, and a series of slits located in the pockets where the each of the pockets is configured to receive an electromagnetic pulse therapy device. The claims as written would read on several types of pants that contain pockets. The more overt pants would contain an elastic waist (stretchable section); however cloth can be considered to contain stretchable sections. In addition, the front pockets of formal pants are sewn to an interior surface of the pants and each has a slit that allows access to the interior of the pocket from the outside and the pants themselves accommodate multiple body parts. The fabric of the pants accommodate multiple body parts. This can be seen in the picture from https://www.amazon.com/Benefit-Wear-Elastic-Waist-5-Pocket/dp/B00NESRPE4?th=1 with verified purchases from 2017.
In regards to claim 13, the pants sold by Amazon discloses an elastic waist band which can be considered as four-way stretch material.
In regards to claim 14, men’s pants disclose the limitations of claim 12. In addition the rear pocket of men’s formal pants are also sewn on the interior surface. The front two and rear two make 4 pockets which meets the number limitation of the claim. These pockets extend along the interior surface in a linear fashion. Furthermore, without further definition of what body part is specified and how the alignment is defined, the pockets are considered to be aligned with one 
In regards to claims 15-19, men’s pants read on the limitations of claim 14. In addition the pant legs would accommodate the knees of the user. The pockets can also be considered as aligned to a target (anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament, lateral collateral ligament, the lateral meniscus, or the medial meniscus) because there is no additional point of reference besides the target and the pocket and no additional guidance is given as to how the pocket is aligned.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,466,251 (Brunson et al., hereinafter Brunson).
In regards to claims 1-4, Brunson disclose a therapeutic, elastic sleeve that is affixed to a patient’s limb (see abstract). Brunson shows in figures 1-3 and column 3, line 50- column 6, line 51 which shows various sleeve embodiments used to accommodate a knee. The device has the following components:
one or more stretchable sections configured to accommodate a knee (18 – sheet made of elastic material); and 
attachment devices configured to receive a pain relief of rehabilitation device (16 – container that holds therapy pack)
As shown in figures 1-4, the container and stretchable section are attached together to form a sleeve. It can also be considered that the container is a pocket.  
In regards to claim 5, the limitations are directed to a device not actively recited. Furthermore the pocket of claim 4 would be configured to receive an electromagnetic pulse therapy device.
In regards to claim 8, Brunson discloses the limitation of claim 5. In addition, Bruson shows the presence of a slit (24 – open end of envelope) in each of the pockets. The slit would be considered sized to receive the electromagnetic pulse device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,466,251 (Brunson et al.) as applied to claim 1 above, and further in view of US 2018/0078398 (Ingimundarson et al., hereinafter Ingimundarson).
In regards to claims 10 and 11, Brunson discloses the limitations of claim 1. However, Brunson does not teach the use of stretchable bands to secure the support brace to the body part. In a related area, Ingimundarson discloses an orthopedic device that surrounds that supports the knee (figures 1A and 1B) that has stretchable or elastic straps or bands to restrict or guide a joint or change compressibility of different zones (paragraphs 15, 17, 71). Ingimundarson shows in paragraphs 90 and 108 that the straps help support the knee. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate stretchable bands in the device of Brunson as taught by Ingimundarson in order to help support the knee by restricting or guiding a joint or change compressibility of different zones.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 20, the prior art of record discloses the sleeve that accommodates a knee with the stretchable sections and upper and lower stretchable bands, or a sleeve that accommodates a knee that has pockets with slits sewn along the interior surface of the sleeve. These are two materially different devices and there is no motivation to combine them due to their materially different use, structure, and function.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791